                                                                      Case 2:16-cv-02636-APG-DJA Document 54 Filed 06/08/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Plaintiffs Ditech Financial
                                                                 LLC and Federal National Mortgage
                                                            8    Association
                                                            9

                                                            10                                     UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                            DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   DITECH FINANCIAL LLC; FEDERAL                            Case No.: 2:16-cv-02636-APG-DJA
AKERMAN LLP




                                                                 NATIONAL MORTGAGE ASSOCIATION,
                                                            13
                                                                                     Plaintiff,                           STIPULATION TO STAY DEADLINE TO
                                                            14                                                            RESPOND      TO      WOODCREST
                                                                 v.                                                       HOMEOWNERS        ASSOCIATION'S
                                                            15                                                            MOTION FOR SUMMARY JUDGMENT
                                                                 WOODCREST            HOMEOWNERS
                                                            16   ASSOCIATION; ABACUS 8, LLC; and                          (SECOND REQUEST)
                                                                 ABSOLUTE COLLECTION SERVICES, LLC,
                                                            17
                                                                                     Defendants.                                      ORDER
                                                            18

                                                            19                Ditech Financial LLC, Federal National Mortgage Association (Fannie Mae), and
                                                            20   Woodcrest Homeowners Association (the HOA) stipulate to extend the deadline for Ditech and
                                                            21   Fannie Mae to respond to the HOA's motion for summary judgment, ECF No. 50, and request to stay
                                                            22   briefing on the HOA's motion until this court adjudicates Ditech and Fannie Mae's motion for
                                                            23   summary judgment based on the Federal Foreclosure Bar, ECF No. 40.
                                                            24                Ditech and Fannie Mae's opposition to the HOA's motion is presently due on Friday, June 5,
                                                            25   2020. (ECF No. 52.). The parties to this stipulation agree to extend the deadline to ten (10) days
                                                            26   after this court adjudicates ECF No. 40 for three reasons: (1) should this court grant Ditech and
                                                            27   Fannie Mae's motion for summary judgment based on the Federal Foreclosure Bar (ECF No. 40),
                                                            28   then the claims against the HOA are moot; (2) the parties continue to discuss settlement and would

                                                                 52194292;1
                                                                 53105609;1
                                                                     Case 2:16-cv-02636-APG-DJA Document 54 Filed 06/08/20 Page 2 of 2




                                                            1    like an opportunity to potentially reach settlement before spending fees on further briefing, and (3)

                                                            2    staying briefing may give the Nevada Supreme Court and Ninth Circuit additional time to publish

                                                            3    case authority regarding alternative claims against homeowner associations and the limitation

                                                            4    periods associated with those claims. To the extent this court does not stay briefing, the parties to

                                                            5    this stipulation agree to extend the deadline to respond to the HOA's motion by thirty (30) days, to

                                                            6    Monday, July 6, 2020.

                                                            7                 This is the second request to extend this deadline. This stipulation is brought in good faith

                                                            8    and not for purposes of delay.
                                                            9                 DATED this 5th day of June, 2020.

                                                            10
                                                                 AKERMAN LLP                                              LIPSON NEILSON, P.C.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  /s/ Scott R. Lachman                                    /s/ Amber M. Williams
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 MELANIE D. MORGAN, ESQ.                                  J. WILLIAM EBERT, ESQ.
AKERMAN LLP




                                                            13   Nevada Bar No. 8215                                      Nevada Bar No. 2697
                                                                 SCOTT R. LACHMAN, ESQ.                                   AMBER M. WILLIAMS, ESQ.
                                                            14   Nevada Bar No. 12016                                     Nevada Bar No. 12301
                                                                 1635 Village Center Circle, Suite 200                    9900 Covington Cross Drive, Suite 120
                                                            15
                                                                 Las Vegas, NV 89134                                      Las Vegas, Nevada 89144
                                                            16
                                                                 Attorneys for Ditech Financial LLC and Attorneys for Woodcrest Homeowners
                                                            17   Federal National Mortgage Association  Association
                                                            18

                                                            19
                                                                                                                    ORDER
                                                            20
                                                                              IT IS SO ORDERED.
                                                            21                Dated: June____,
                                                                                          8, 2020.
                                                                              Dated: June      2020.
                                                            22

                                                            23                                                     UNITED STATES DISTRICT JUDGE

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 52194292;1
                                                                 53105609;1
